Citation Nr: 1513031	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide, and as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel Curry, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2011 statement, the Veteran requested a hearing before the Board to present additional evidence of herbicide exposure.  In February 2012, the case was remanded for additional development and to satisfy notice requirements.  The February 2012 remand order instructed the RO to contact the Veteran to clarify whether he still desired a hearing regarding the claims remaining on appeal and, if so, schedule the Veteran for a hearing before the Board; such development was not completed.  In an October 2014 letter, the Board sought clarification regarding whether the Veteran still desired a hearing, as exposure to herbicide in service had already been established.  In a statement received in November 2014, the Veteran (via his representative) withdrew his request for a Board hearing.  

In February 2012, the Board remanded the Veteran's appeals for service connection for retinopathy, to include as secondary to type 2 diabetes mellitus; service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type 2 diabetes mellitus; and service connection for erectile dysfunction, to include as secondary to type 2 diabetes mellitus, including entitlement to special monthly compensation for loss of use of a creative organ.  A March 2014 rating decision granted service connection for peripheral neuropathy of the left and right lower extremities, each rated 10 percent, effective December 20, 2005; service connection for peripheral neuropathy of the left and right upper extremities, each rated 10 percent, effective December 20, 2005; service connection for erectile dysfunction, rated 0 percent, effective December 20, 2005; and entitlement to special monthly compensation based on loss of use of a creative organ, effective December 20, 2005.  A June 2014 rating decision granted service connection for diabetic retinopathy, rated 40 percent, effective December 20, 2005.  Consequently, those matters are no longer before the Board.  

In a September 2014 letter, the Veteran's attorney requested a 90-day extension to submit additional medical evidence in support of the claim.  That time period has lapsed, and no additional evidence has been received.  Following the expiration of that period, he was advised by correspondence in February 2015 that the Board was proceeding with adjudication of the appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2006 statement, the Veteran essentially alleged that his hypertension is related to exposure to herbicide during his service in Korea.  The Board notes that the Veteran's in-service herbicide exposure has been established.  Of record is a January 2014 VA examiner's opinion which indicates that the Veteran's "hypertension predates his [diabetes mellitus] and therefore cannot be related to his [type 2 diabetes mellitus]."  A May 2014 VA addendum opinion indicates that the Veteran's hypertension "is less likely than not aggravated by his [type 2 diabetes mellitus]."  

The Veteran has a current diagnosis for hypertension.  The Board observes that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board also finds that the National Academy of Sciences (NAS), in a 2010 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

However, neither opinion indicates whether or not the Veteran's hypertension is related to his exposure to herbicide in service.  Consequently, the January 2014 VA examination report and May 2014 VA addendum are inadequate, and another VA addendum medical opinion to address the alleged relationship between the Veteran's hypertension and in-service herbicide exposure is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination/opinion, it must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the entire record to the May 2014 VA examiner for review and an addendum opinion regarding whether or not the Veteran's hypertension is related to in-service herbicide exposure.  If the May 2014 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  The entire record, including a copy of this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's hypertension is related to his service (to include as due to exposure to herbicide during his service)?  In providing the opinion, the examiner should accept as fact that the Veteran's in-service herbicide exposure has been established.  The examiner must explain the rationale for the opinion, with citation to supporting factual data and/or medical literature as appropriate.  The examiner should consider and discuss as necessary the NAS Institute of Medicine 's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




